Citation Nr: 1709380	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  10-01 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease at L4-5 and L5-S1, from January 31, 2007 to April 30, 2015.  

2.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease at L4-5 and L5-S1, from May 1, 2015 to the present.  


REPRESENTATION

Appellant represented by:	L. Stokes, Accredited Agent


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION

The Veteran had active commissioned service in the United States Army from May 1982 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The claims were remanded for evidentiary development in September 2014, and all actions required by the remand have been accomplished.  

The issues of entitlement to service connection for an acquired psychiatric condition, a gastric disability (claimed as gastroesophageal reflux disease (GERD)), a left knee disability, and a genitourinary disability, and for entitlement to a higher rating for right knee and ankle disabilities have been raised by the record in a February 2017 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

A year prior to the filing of the claim for an increase, in January 2007, the probative evidence suggests that the Veteran's thoracolumbar spine forward flexion, when considering pain and repetitive motion impairments, was likely limited to approximately 30 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but not higher, for degenerative disc disease in the lumbar spine, from January 31, 2007 to April 30, 2015, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.16, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2014).

2.  The criteria for a rating in excess of 40 percent for degenerative disc disease of the lumbar spine, from May 1, 2015 to the present, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.16, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran submitted his claim for an increase in January 2008.  Essentially, he noted that he had recently experienced back surgery in the previous two years, with some time needed to be away from work, and that, overall, his low back symptoms had increased in severity.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date. Otherwise, the effective date is the date of receipt of the claim. 38 C.F.R. § 3.400 (o)(2). 

If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110 (b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

In determining the severity of a disability, the Board is required to consider the potential application of other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  For reasons described in greater detail below, the disability picture for the service-connected low back disability presents in a manner so that a 40 percent rating for the entire period under appeal is warranted, and thus, despite the RO assigning one in the course of the appeal, there is no need for the application of a so-called "staged rating" in this case.   

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 38 Vet. App. 202  (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Most recently, pursuant to a Board remand, the Veteran was examined in May 2015 to assess the severity of his low back pathology.  On that basis, the RO raised the disability evaluation to 40 percent; however, the effective date of award was set to May 1, 2015.  As such, a "staged rating" was created, and the Board must address as to if a higher disability rating was entitled at any point in the year prior to the filing of a claim for an increase in addition to determining if a rating in excess of 40 percent is warranted.  

In this regard, it is noted that the Veteran was evaluated by VA on two prior occasions; however, the Board is not satisfied that these examination reports fully described the state of the disability picture as due to both deficiency in the narrative explanations offered and in the failure to discuss contemporaneous medical evidence.  

Indeed, the Veteran was first examined in concert with this claim for an increase in March 2008.  The examiner did note a surgery to the back occurring in 2006, and  it was stated that the Veteran experienced pain to a "7" out of a scale of 10 with flexion to 60 degrees (including demonstrable pain).  The examiner also went on to state that there was additional limitation as due to repeated exercises; however, the extent of such limitations is not described.  The Veteran reported being in regular consultation with a physical therapist (PT) and complained of "2 to 3 exacerbations" of pain per day.  Again, the physician did not describe as to if the "exacerbations" caused a more severe limitation of motion than what was demonstrated in the objective examination of the back.  The examiner did, however, note that there were no physician-prescribed periods of bed rest.  

In August 2012, the Veteran was again examined by VA.  At that time, forward flexion to 90 degrees was described; however, again, there are issues with the content of that examination report and whether it accurately reflected flexion at its most severe.  Specifically, the examiner noted that there were daily flare-ups of back pain, but no reports as to additional limitation associated with these flare-ups were described.  Contemporaneous medical records from Army Department facilities note that the Veteran experienced pain and tenderness during examinations on several visits.  In December 2013, an Army medical assessment (Veteran is the spouse of an active duty service member) noted continual PT, prescriptions for narcotic medication, and "pain elicited by motion."  These factors were not addressed in the 2012 VA examination report, and the Board cannot conclude that such an assessment adequately contemplated the impact the Veteran's pain had on his ability to manipulate his spine.  As this is the case, the VA report is not particularly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

As noted, the May 2015 VA examination report described the Veteran's low back flexion as limited to 30 degrees.  This report fully considered pain, and noted that the limitation to 30 degrees was maintained throughout additional repeated exercises of the spine (there was no documented additional functional impact).  No weakness, fatigability, or incoordination was described, and there was no additional limitation as a consequence of weight-bearing.  There was no guarding, muscle spasm, or radicular pain associated with the disability picture.  No ankylosis, neurological impairment, or physician-prescribed bed rest was noted to be present.  

The Veteran was out of work between August 2006 and September 2006 as a consequence of back surgery, and he has had limitations with the physical exertions associated with his job as a letter carrier in the intervening years.  He takes two to three days off per month or two months to rest his back.  He has visited PT and other clinicians to manage pain fairly consistently since his surgery in 2006, and has mostly reported pain during movement as his chief symptom.  Narcotics have been prescribed and the Veteran can function at work with usage of these or other over-the-counter analgesics.  The back has regularly been tender upon examination and acupuncture has also been tried as an attempt to alleviate consistent back pain.  

Degenerative disc disease is evaluated under Code 5243, which is specific to intervertebral disk syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Such criteria require evaluation under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or, if a higher rating is offered, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for IVDS).  Id.  With respect to the Formula for IVDS, an "incapacitating episode" is described as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  Id.  The Veteran had never claimed, and the record does not demonstrate, that he has ever necessitated physician-prescribed bed rest in addition to the medical and surgical management of his disc disease.  As such, a rating under the Formula for IVDS is not appropriate in this case.  

With respect to the General Formula, a 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine limited to 30 degrees or less, with higher evaluations only warranted with documented unfavorable ankylosis of the thoracolumbar or entire spine.  Id.  The Veteran had never demonstrated or alleged the presence of ankylosis, and as such, the 40 percent rating is the appropriate schedular assessment.  

With respect to the period prior to May 1, 2015, it is noted that the VA examination reports of record do, at least ostensibly, show that the Veteran could flex to a point above 30 degrees.  As noted, however, the two  VA examination reports of 2008 and 2012 made mention of additional limitations associated with flare-ups and repeated  flexion exercise but, unfortunately, did not report as to the extent of that additional limitation.  

In consideration of the probative examination report of 2015, in addition to clinical records which clearly do demonstrate pain on motion (to include in concert with something as noninvasive as palpation), the Board can conclude that, when considering the limiting factors of pain, repeated motion, and flare-ups (noted to occur daily within the months following a 2006 surgery), the limitation to 30 degrees was likely present in the year prior to the filing of the claim in January 2007.  Indeed, there is no demonstrable indication in the evidence submitted since that time to show that the 2015 VA findings were somehow representative of a drastic increase in severity in the years following the positing of the claim.  Rather, the 2015 examination report, which utilized the well-rationalized disability benefits questionnaire (DBQ) format, was the most thorough report of record.  This report, especially when taken in concert with the clinical treatment records, clearly demonstrated the level of impairment present in the service-connected low back dating back to at least January 2007 (the earliest possible date an increase is legally allowed).  See 38 C.F.R. 3.400 (o)(1)(2).  The Board does not believe that, in May 2015, the back disability all of the sudden entered its current level of severity, and it consequently finds that the limitation noted in 2015 has been present since January 31, 2007 (i.e. it is "factually ascertainable" that such limitation existed since January 31, 2007).  Accordingly, a 40 percent disability rating will be assigned to that date.  

The Veteran works for the postal service and, while he has reported the need to take some time off (a few days every two months) to alleviate pain, he has not reported a marked interference with his employment which would otherwise not be considered by the assigned 40 percent schedular rating.  Indeed, his complaints of having twisting and lifting being impacted (to include getting into his postal truck) are considered in the schedular rating which expressly considers the impact of functioning associated with forward bending.  There is nothing so unique in the disability picture as to be outside of the norm of what is considered in the schedular rating criteria, and as such, there will be no referral to the Director of VA's Compensation Service for consideration of a rating on an extraschedular basis.   See Thun v. Peake, 22 Vet. App. 111 (2008).  Additionally, the Veteran has not raised, and the record does not demonstrate, that he is unable to engage in employment as a consequence of his low back pathology (either acting alone or in concert with other factors), and thus, a claim for a total disability evaluation based on individual unemployability is not raised at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  With respect to entitlement to a disability rating in excess of 40 percent, such a doctrine is not applicable in this case because the preponderance of the evidence is against that portion of the Veteran's claim (i.e. the Veteran does not experience any form of ankylosis in the spine).  38 U.S.C.A. § 5107 (b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to a disability rating of 40 percent for degenerative disc disease at L4-5 and L5-S1, from January 31, 2007 to April 30, 2015, is granted subject to the statutes and regulations applicable to the payment of VA monetary benefits.  

Entitlement to a disability rating in excess of 40 percent for degenerative disc disease at L4-5 and L5-S1, from May 1, 2015 to the present, is denied.  


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


